DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 08/07/2018.  Claims 1 – 20 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 8, and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (6,164,060), as evidenced by He et al. (20100219509) in view of Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of O’Hara (6,447,932).
Claim 1, Myers teaches, in Fig. 1, the invention as claimed, an engine component (rocket engine nozzle) having a surface (inner surface) in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle], the engine component (rocket engine nozzle) comprising: a substrate (10) formed from a substrate material comprising a refractory metal (Abstract and Col. 3, ll. 3 – 10 ‘refractory niobium such as C-129Y’) as the primary constituent [As evidenced by He Para. [0052], niobium was the primary constituent of C-129Y which was 80% niobium (Nb), 10% tungsten (W), 10% hafnium (Hf), and 0.1% Yttrium (Y)]; a thermal barrier coating (Col. 3, ll. 3 – 6 teaches ‘protective inner layer 12 which acts as an oxidation as well as a thermal barrier’.) defining at least a portion of the surface (inner surface) in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle].
Myers is silent on said ‘protective inner layer 12’ being a diffusion aluminide coating formed on the substrate, the diffusion aluminide coating comprising aluminum interdiffused with the substrate material.  Majumdar teaches, in Abstract, Pg. 635, first column, Pg. 637 “3.1 Aluminide and alumino-silicide coatings”, Fig. 5, and Pg. 638, first column, last paragraph continuing on to second column, first paragraph, a diffusion aluminide coating (Fig. 5 – region ‘B’, shown below) formed on a Niobium substrate (Fig. 5 – region ‘A’), the diffusion aluminide coating comprising aluminum (Al) interdiffused with the substrate material (Nb) as shown in Fig. 4.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers with said ‘protective inner layer 12’ being a diffusion aluminide coating formed on the substrate, the diffusion aluminide coating comprising 


    PNG
    media_image1.png
    481
    583
    media_image1.png
    Greyscale

Myers, i.v., Majumdar, as discussed above, is silent on said thermal barrier coating being a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating.  O’Hara teaches, in Fig. 2, Col. 3, ll. 57 – 67, and Col. 4, ll. 15 – 28, a ceramic-based thermal barrier coating (26) disposed over the diffusion aluminide coating (24).  It would have been obvious, to one of ordinary skill in the art at the time of MPEP 2143(B).
Re Claim 2, Myers, i.v., Majumdar and O’Hara, teaches the invention as claimed and as discussed above; except, further comprising a thermally grown oxide layer disposed over the diffusion aluminide layer, wherein the thermal barrier coating is disposed on the thermally grown oxide layer.  Majumdar further teaches, in Fig. 5 above, a thermally grown (10 hours at 1,000 °C) oxide layer (Al2O3 - Fig. 5 – region ‘C’, shown above) disposed over the diffusion aluminide layer (Fig. 5 – region ‘B’, shown above).  O’Hara further teaches, in Fig. 2 and Col. 3, ll. 57 – 67, the thermal barrier coating (26) is disposed on the thermally grown oxide layer (28) because the aluminum oxide (Al2O3) grown on the diffusion aluminide layer (24) chemically bonded the thermal barrier coating (26) to the diffusion aluminide layer (24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Majumdar and O’Hara, with the further teachings of Majumdar and O’Hara to facilitate chemically bonding the thermal barrier coating to the diffusion 
Re Claim 3, Myers, i.v., Majumdar and O’Hara, teaches the invention as claimed and as discussed above; except, wherein the engine component does not include a metal overlay coating between the substrate and the thermally grown oxide layer.  Majumdar further teaches, in Fig. 5 above, the engine component (Fig. 5) does not include a metal overlay coating between the substrate (Fig. 5 – region ‘A’, shown above) and the thermally grown oxide layer (Fig. 5 – region ‘C’, shown above).  As shown in Majumdar - Fig. 5 above, only the diffusion aluminide layer (region ‘B’) was between the substrate (region ‘A’) and the thermally grown oxide layer (region ‘C’).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Majumdar and O’Hara, with the further teaching of Majumdar because the oxidation protective coating of Majumdar did not require metal overlay coating between the substrate and the thermally grown oxide layer.
Re Claim 4, Myers, i.v., Majumdar and O’Hara, teaches the invention as claimed and as discussed above; except, further comprising an alumina layer formed on the diffusion aluminide coating and underlying the thermal barrier coating.  Majumdar further teaches, in Fig. 5 above, an alumina (Al2O3 - Fig. 5 – region ‘C’, shown above) layer formed on the diffusion aluminide coating (Fig. 5 – region ‘B’, shown above).  O’Hara further teaches, in Fig. 2 and Col. 3, ll. 57 – 67, the thermal barrier coating (26) is disposed on an alumina layer (28) formed on the diffusion aluminide coating (24) because the alumina (Al2O3) grown on the diffusion aluminide layer (24) chemically 
Re Claim 5, Myers, i.v., Majumdar and O’Hara, teaches the invention as claimed and as discussed above and Myers further teaches, in Col. 3, ll. 7 – 10, wherein the refractory metal is niobium.
Re Claim 6, Myers, i.v., Majumdar and O’Hara, teaches the invention as claimed and as discussed above; except, wherein the diffusion aluminide coating has a thickness of 50 micrometers or greater.  Majumdar further teaches, in Fig. 3 and Pg. 637, first column, last paragraph, the diffusion aluminide coating (NbAl3) had a thickness of 50 micrometers or greater, in this case 90 micrometers.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Myers, i.v., Majumdar and O’Hara, with the diffusion aluminide coating has a thickness of 50 micrometers or greater because all the claimed elements, i.e., the metal substrate protected by a diffusion aluminide coating that had a thickness and the 90 micrometer thick diffusion aluminide coating, were known in the art, and one skilled in the art could have substituted the 90 micrometer thick diffusion aluminide coating of Majumdar for the unknown diffusion aluminide coating thickness of Myers, i.v., Majumdar and O’Hara, with no change in their respective functions, to yield predictable results, i.e., the 90 MPEP 2143(B).
Re Claim 8, Myers, i.v., Majumdar and O’Hara, teaches the invention as claimed and as discussed above and Myers further teaches, in Fig. 1, a rocket engine comprising a nozzle through which the combustion gases flow [function of rocket engine nozzle], wherein the nozzle comprises the engine component of claim 1 and said surface is a radially inward facing surface (inner surface with protective coating 12) of the nozzle.

Regarding Claim 18, Myers teaches, in Fig. 1, the invention as claimed, a rocket engine comprising a nozzle having a surface (inner surface) in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle], the nozzle comprising: a substrate (10) formed from a substrate material (Abstract and Col. 3, ll. 3 – 10 ‘refractory niobium such as C-129Y’) having a composition in which the majority elemental constituent [As evidenced by He Para. [0052], niobium was the primary constituent of C-129Y which was 80% niobium (Nb), 10% tungsten (W), 10% hafnium (Hf), and 0.1% Yttrium (Y)] has a melting point greater than 2000 °C [Niobium melting point was 2,477 °C]; a thermal barrier coating (Col. 3, ll. 3 – 6 teaches ‘protective inner layer 12 which acts as an oxidation as well as a thermal barrier’.) defines at least a portion of the surface (inner surface) of the nozzle in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle].
5Si3, NbAl2, Nb3Si, NbAl) comprises aluminum and the majority elemental constituent of the substrate material (Niobium - Nb) and a layer of alumina (Al2O3 - Fig. 5 – region ‘C’, shown above) on the diffusion aluminide coating (Fig. 5 – region ‘B’, shown above).  Majumdar further teaches, on Pg. 638, second column, first paragraph, “…solid-state diffusion followed by preferential formation and growth of different intermediate phases”.  Majumdar further teaches, on Pg. 639, second column, third paragraph, “…that a number of intermediate phases (e.g., Nb5Si3, NbAl2, Nb3Si, NbAl, etc.) between Nb-Si and Nb-Al are formed in the coating layer depending upon various experimental conditions”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers with said ‘protective inner layer 12’ being a diffusion aluminide coating formed on the substrate, the diffusion aluminide coating comprising aluminum interdiffused with the substrate 
Myers, i.v., Majumdar, as discussed above, is silent on said thermal barrier coating being a ceramic-based thermal barrier coating over the layer of alumina.  O’Hara teaches, in Fig. 2, Col. 3, ll. 57 – 67, and Col. 4, ll. 15 – 28, a ceramic-based thermal barrier coating (26) disposed over the diffusion aluminide coating (24).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Myers, i.v., Majumdar, with the ceramic-based thermal barrier coating of O’Hara because all the claimed elements, i.e., the metal substrate protected by a diffusion aluminide coating with a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating, were known in the art, and one skilled in the art could have substituted the ceramic-based thermal barrier coating for the unknown thermal barrier coating of Myers, i.v., Majumdar, with no change in their respective functions, to yield predictable results, i.e., the ceramic-based thermal barrier coating would protect the diffusion aluminide coated metal substrate from the high temperature engine combustion gases. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claim 19, Myers, i.v., Majumdar and O’Hara, teaches the invention as claimed and as discussed above and Myers further teaches, in Col. 3, ll. 7 – 10, wherein the majority elemental constituent of the substrate material is niobium.  As discussed 
Re Claim 20, Myers, i.v., Majumdar and O’Hara, teaches the invention as claimed and as discussed above; except, wherein the diffusion aluminide coating has a thickness of 50 micrometers or greater.  Majumdar further teaches, in Fig. 3 and Pg. 637, first column, last paragraph, the diffusion aluminide coating (NbAl3) had a thickness of 50 micrometers or greater, in this case 90 micrometers.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Myers, i.v., Majumdar and O’Hara, with the diffusion aluminide coating has a thickness of 50 micrometers or greater because all the claimed elements, i.e., the metal substrate protected by a diffusion aluminide coating that had a thickness and the 90 micrometer thick diffusion aluminide coating, were known in the art, and one skilled in the art could have substituted the 90 micrometer thick diffusion aluminide coating of Majumdar for the unknown diffusion aluminide coating thickness of Myers, i.v., Majumdar and O’Hara, with no change in their respective functions, to yield predictable results, i.e., the 90 micrometer thick diffusion aluminide coating would provide the desired amount of oxidation protection. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (6,164,060), as evidenced by He et al. (20100219509) in view of Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied  as applied to Claim 1 above, and further in view of Bewlay et al. (20090042054).
Re Claim 7, Myers, i.v., Majumdar and O’Hara, teaches the invention as claimed and as discussed above except, wherein the diffusion aluminide coating includes at least two of the following intermetallic compounds: RAl, RAl2 and RAl3, where R is the refractory metal.  Majumdar further teaches, on Pg. 637, first column, last paragraph, “…formation of NbAl3 phase in the coating layer.  NbAl3 has the lowest melting temperature (~1680 °C) compare to other Nb-Al intermetallic phases present in the Nb-Al binary phase diagram”.  Majumdar further teaches, on Pg. 638, second column, first paragraph, “…solid-state diffusion followed by preferential formation and growth of different intermediate phases”.  Majumdar further teaches, on Pg. 639, second column, third paragraph, “…that a number of intermediate phases (e.g., Nb5Si3, NbAl2, Nb3Si, NbAl, etc.) between Nb-Si and Nb-Al are formed in the coating layer depending upon various experimental conditions”.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating on a Niobium substrate where “Non-limiting examples of phases which may be within the coating include aluminides (including NbAl3, NbAl2, NbAl3Ti)…”.  Bewlay teaches, in Para. [0019], that “The types of phases present will depend on a variety of factors, such as the elements present in the alloy substrate; the respective proportions of those elements; and the heating and processing conditions which are used to incorporate aluminum into the region…” and that “The phases which are preferred are those which confer oxidation resistance in a range of aggressive environments”.  It would have been obvious to one of ordinary skill in the art, before the 2, and NbAl3 of Majumdar and Bewlay to facilitate providing oxidation resistance in a range of aggressive environments by providing a plurality of different intermetallic compounds in the diffusion aluminide coating.


Claims 9 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Olson et al. (6,045,863).
Regarding Claim 9, Majumdar teaches, on Pg. 636, first column, the invention as claimed, including a method of forming a protective coating on a substrate material (niobium), the method comprising the steps of: bringing the substrate material (niobium) to a diffusion temperature (1,000 °C); using an activator (NH4F) to form a vapor from an aluminum source (ground Al or Al2O3), wherein the vapor comprises aluminum from the aluminum source and from the activator (Pg. 638, first column, last paragraph teaches “The gaseous fluorides like SiF3, SiF2, SiF and AlF2, AlF, form due to the reactions between Si and Al with the activator, are responsible for deposition of silicon and aluminum respectively on the surface of the substrate”.); and exposing the substrate material (niobium) to the vapor while the substrate is at the diffusion temperature (Pg. 637, first column, last paragraph teaches “During coating process, there is a continuous deposition of aluminum on the substrate surface from the fluoride vapors”.), whereby 3.).
Majumdar is silent on the activator comprises an aluminum compound.  Olson teaches, in Abstract, Col. 2, ll. 48 – 63, and Col. 4, ll. 3 – 13, a similar method of forming a protective coating on a substrate material using an aluminum source and a halide activator that served as a transporter or carrier of aluminum to the surface of the substrate material.  Olson teaches, in Col. 4, ll. 3 – 13, that the halide activator could be any one of a number of halide compounds including aluminum trifluoride, sodium fluoride, lithium fluoride, ammonium fluoride, ammonium chloride, potassium fluoride, potassium bromide, and mixtures thereof. 
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Majumdar with the activator comprises an aluminum compound, in this case aluminum trifluoride, because all the claimed elements, i.e., the method of forming a protective coating on a substrate material using an aluminum source and a halide activator where said halide activator was aluminum trifluoride, were known in the art, and one skilled in the art could have substituted the aluminum trifluoride halide activator of Olson for the ammonium fluoride halide activator of Majumdar, with no change in their respective functions, to yield predictable results, i.e., the aluminum trifluoride halide activator would function as a transporter or carrier of aluminum to the surface of the substrate material. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).

Claim 10, Majumdar, i.v., Olson, teaches the invention as claimed and as discussed above including wherein the method includes a vapor phase aluminide process in which the substrate material does not contact the aluminum source.  As discussed above, Majumdar teaches, on Pg. 637, first column, last paragraph, “During coating process, there is a continuous deposition of aluminum on the substrate surface from the fluoride vapors” and teaches, on Pg. 638, first column, last paragraph teaches “The gaseous fluorides like SiF3, SiF2, SiF and AlF2, AlF, form due to the reactions between Si and Al with the activator, are responsible for deposition of silicon and aluminum respectively on the surface of the substrate”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the substrate material does not contact the aluminum source of Majumdar, i.v., Olson, because the gaseous fluoride vapors like AlF2 and AlF transported aluminum from the aluminum source to the surface of the substrate material.
Re Claims 11 and 12, Majumdar, i.v., Olson, teaches the invention as claimed and as discussed above and Majumdar further teaches, on Pg. 636, first column, wherein (Claim 11) the substrate material comprises a refractory metal as the primary constituent (~99.9% niobium) and (Claim 12) the refractory metal is niobium.  
Re Claim 13, Majumdar, i.v., Olson, teaches the invention as claimed and as discussed above and Majumdar further teaches wherein the refractory metal (niobium) is arranged in a lattice structure (Pg. 639, Table 1 ‘Lattice parameters’) within the substrate material before the step of exposing (Fig. 2 and 4), and atoms of the refractory metal (Nb - niobium) are replaced by aluminum atoms (Al) in the lattice structure during the coating process, best seen in Fig. 2(a) and Fig. 4.  As shown in Fig. 
Re Claim 14, Majumdar, i.v., Olson, teaches the invention as claimed and as discussed above including wherein the aluminum compound is aluminum trifluoride.
Re Claim 15, Majumdar, i.v., Olson, teaches the invention as claimed and as discussed above; except, further comprising the step of maintaining the substrate at a temperature of at least 1100 °C for at least 15 hours.  Majumdar further teaches, on Pg. 636, first column, maintaining the substrate at a temperature of 1000 °C for 16 hours.  Majumdar further teaches, on Pg. 637, first column, last paragraph, that maintaining the substrate at a temperature of 1000 °C for 16 hours resulted in a coating layer thickness of 90 micrometers.  Majumdar further teaches, on Pg. 635, second column, that “Various process parameters, e.g., temperature, time, pack composition, etc. were optimized to form uniform and adherent coatings, which proved to be resistant against oxidation at higher temperatures”.  Olson further teaches, maintaining the substrate at a temperature between about 982 °C to about 1,121 °C for about four to about seven hours.  Therefore, the temperature and time was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that temperature and time were among the diffusion process parameters that were optimized to form uniform and adherent coatings having a desired thickness. Therefore, since the general conditions of the claim, i.e., that the substrate was maintained at a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of  as applied to Claim 9 above, and further in view of O’Hara (6,447,932).
Re Claim 16, Majumdar, i.v., Olson, teaches the invention as claimed and as discussed above, and Majumdar further teaches, in Fig. 5 above, forming a layer of alumina (Al2O3 - Fig. 5 – region ‘C’, shown above) on the aluminide diffusion coating (Fig. 5 – region ‘B’, shown above).  Majumdar, i.v., Olson, as discussed above, is silent on disposing a ceramic-based thermal barrier coating on the layer of alumina.  O’Hara further teaches, in Fig. 2 and Col. 3, ll. 57 – 67, the thermal barrier coating (26) is disposed on an alumina layer (28) formed on the diffusion aluminide coating (24) because the alumina (Al2O3) grown on the diffusion aluminide layer (24) chemically bonded the thermal barrier coating (26) to the diffusion aluminide layer (24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Majumdar, i.v., Olson, with the teachings of O’Hara to facilitate chemically bonding the thermal barrier coating to the diffusion aluminide layer by growing the alumina layer over the diffusion aluminide layer before applying the thermal barrier coating over the alumina layer where the thermal barrier coating would protect the diffusion aluminide coated metal substrate from high temperature gases.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of  as applied to Claim 9 above, and further in view of Stueber et al. (5,866,271).
Re Claim 17, Majumdar, i.v., Olson, teaches the invention as claimed and as discussed above; except, further comprising the step of roughening a surface of the substrate material before the step of exposing the substrate material to the vapor.  Stueber teaches, in Figs. 1 – 4, Abstract, and Col. 2, ll. 50 – 65, a similar aluminide diffusion coating a substrate followed by a thermal barrier coating where the surface of the substrate material was roughened before the step of exposing the substrate material to the vapor, i.e., before the aluminide diffusion step.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Majumdar, i.v., Olson, with the step of roughening a surface of the substrate material before the step of exposing the substrate material to the vapor as taught by Stueber to facilitate improving the adhesion bond between the roughened substrate surface and the subsequently applied thermal barrier coating, Stueber – Col. 3, ll. 15 - 20.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORNE E MEADE/Primary Examiner, Art Unit 3741